EXHIBIT 10.6a

 

AMENDMENT TO THE

ESTEE LAUDER INC.

RETIREMENT BENEFITS RESTORATION PLAN

 

The Estee Lauder Inc. Retirement Benefits Restoration Plan, as amended and
restated as of January 1, 1999 (the “Plan”), is hereby further amended as
follows:

 

Effective as of February 24, 2004, for participants who perform an Hour of
Service (as defined in the Estee Lauder Companies Retirement Growth Account
Plan) on or after such date, Section 2 of Article III of the Plan is hereby
amended to read as follows:

 

2.  In addition, each Employee who is a participant in the Retirement Plan shall
be entitled to a Retirement Plan Supplemental Benefit equal to the amount by
which the Retirement Plan Supplemental Benefit determined under Section 1 of
this Article III would be greater if it were determined:

 

(i) by disregarding, in addition to Section 415 limitations, any limitations on
such Employee’s “Compensation” and “Average Final Compensation” imposed by
reason of Section 401(a)(17) of the Code, and

 

(ii) by including in such Employee’s “Compensation” and “Average Final
Compensation,” for the year in which it is earned, (A) any amount deferred by
the Employee pursuant to a deferred compensation plan sponsored by the Company,
 and (B) in the case of an Employee who served as (1) an executive officer of
the Company or its parent company and (2) as a director of its Swiss subsidiary,
Estee Lauder AG Lachen, any amount paid as base salary, director fee or bonus by
such subsidiary.

 

--------------------------------------------------------------------------------